Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species VI (footwear as shown in figures 26) in the reply filed on 4/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,10,14,16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0240432 (Lambertz).
Regarding claims 1 and 7, Lambertz teaches an article of footwear (shoe) comprising:
a sole member (2)  having an outwardly facing surface (bottom surface of layer 27 as shown in figure 2) and an inwardly facing surface disposed opposite of the outwardly facing surface (top surface of core layer 21 as shown in figure 2), wherein the outwardly facing surface is disposed further from a foot than the inwardly facing surface when the article of footwear is worn; 
a first protruding member assembly (e.g. plurality of pins 23 in the heel area of the sole) comprising a first plurality of protruding members including a first protruding member (one of the pins 23); 
a second protruding member assembly (e.g. plurality of pins 23 in the forefoot area of the sole) spaced apart from the first protruding member assembly and comprising a second plurality of protruding members including a second protruding member (one of the pins 23); 
a first hole (22) in the sole member through which the first protruding member extends ; and 
a second hole (22) in the sole member through which the second protruding member extends, wherein the first protruding member assembly extends above the inwardly facing surface and the second protruding member assembly is flush with the inwardly facing surface (the bottom of plate 24 of the pin 23 is in contact with the inwardly facing surface and therefore is flush).  
Regarding claim 7, Lamberts teaches the first protruding member (pins 23) is configured to move upward relative to the sole member in response to a force applied to an outwardly facing surface of the first protruding member assembly (see para. 0004-0007).  
Regarding claims 10,14,16 and 20, Lambertz teaches an article of footwear (shoe) comprising:
a sole member (2)  having an outwardly facing surface (bottom surface of layer 27 as shown in figure 2) and an inwardly facing surface disposed opposite of the outwardly facing surface (top surface of core layer 21 as shown in figure 2), wherein the outwardly facing surface is disposed further from a foot than the inwardly facing surface when the article of footwear is worn; 
a first protruding member assembly (e.g. plurality of pins 23 in the heel area of the sole) comprising a first plurality of protruding members including a first protruding member (one of the pins 23); 
a second protruding member assembly (e.g. plurality of pins 23 in the forefoot area of the sole) spaced apart from the first protruding member assembly and comprising a second plurality of protruding members including a second protruding member (one of the pins 23); 
a first hole (22) in the sole member through which the first protruding member extends; and 
a second hole (22) in the sole member through which the second protruding member extends, wherein the first protruding member assembly extends above the inwardly facing surface and the second protruding member assembly is flush with the inwardly facing surface (the bottom of plate 24 of the pin 23 is in contact with the inwardly facing surface and therefore is flush).  
wherein the first protruding member extends above the inwardly facing surface by a greater amount than the second protruding member (see figure 2 wherein the pins 23 extend at different heights above the inwardly facing surface; the higher grouping of pins represent the first protruding member assembly).  
Regarding claim 14, the bottom of plate 24 of the pin 23 taught by Lambertz is in contact with the inwardly facing surface and therefore is flush.  
Regarding claim 16, Lamberts teaches the first protruding member (pins 23) is configured to move upward relative to the sole member in response to a force applied to an outwardly facing surface of the first protruding member assembly (see para. 0004-0007).  
Regarding claim 20, as the pins 23 of Lambertz contact different terrain the first protruding member (on of the pin 23) will inherently apply a different amount of pressure to a foot than the second protruding member.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,5,7 and 13/10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambertz ‘432 in view of US 2011/0192056 (Geser).
Lambertz teaches an article of footwear as claimed (see the rejection above for details) except for the inwardly facing surface of the sole member (2) including a plurality or recesses that are configured to receive at least a portion of the second protruding sole member assembly.  Geser teaches the sole (12) having a recessed area (26) for containing the member (32) which has a plurality of protruding members (lugs 34), wherein the upper surface of the member sits in the recess (26) so as to be flush with the top surface of the sole (12); see paragraph 0018 and figures 3-4. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sole taught by Lambertz with a recess for each protruding members (pin (32)) so that when no force is applied, the top surface of the protruding member will be flush with the top surface of the sole, to provide additional comfort to the wearer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 9,516,918; 10,182,614; and 10,856,609.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Allowable Subject Matter
Claims 2-4,6,8,9,11,12,15 and 17-19 would be allowed if a proper terminal disclaimer is filed and upon rewriting the claims in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ted Kavanaugh/Primary Examiner, Art Unit 3732